Title: From George Washington to Philip Van Rensselaer, 14 May 1781
From: Washington, George
To: Van Rensselaer, Philip


                        Sir

                            Head Quarters New Windsor 14th May 1781
                        
                        Perceiving by your return of the 1st Inst. that there was no Ammunition in the Store at Albany I have
                            directed General Knox to send up ten Barrels of Powder and one thousand pounds of Lead. Both of these have become very
                            scarce Articles and therefore require the utmost Oeconomy in their expenditure. I do not know upon what orders you have
                            heretofore been used to issue, but in future you will be pleased to observe that no stores are to be delivered but upon my
                            own or the order of the Continental officer commanding at the Northward. I have written to Genl Clinton upon the subject.
                            I am Sir Yr most obt Servt.

                    